RRC Ue ete sicoL <b 1 Caco

United States Bankruptcy Court for the:

Southern District of Texas

Case number (i known):

 

B on 09/03/21

Chapter you are filing under:
Chapter 7

Chapter 11

| Chapter 12

Ld Chapter 13

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy

Page 1 of 4

Q) Check if this is an
amended filing

04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-individuals, is available.

4. Debtor’s name

County Investment L.P.

 

2. All other names debtor used

 

in the last 8 years

 

Include any assumed names,

 

trade names, and doing business

 

as names

 

 

3. Debtor's federal Employer

XX-XXXXXXX

 

Identification Number (EIN)

 

4. Debtor’s address

Principal place of business

Mailing address, if different from principal place

 

 

 

 

 

 

of business
15015 Turkey Trail
Number Street Number Street
P.O. Box
Houston TX 77070
City State ZIP Code City State ZIP Code

Harris County

Location of principal assets, if different from

 

County

principal place of business

 

Number

Street

 

 

City

State ZIP Code

 

5. Debtor’s website (URL)

 

 

6. Type of debtor

CG Partnership (excluding LLP)

[1 other. Specify:

Corporation (including Limited Liability Company (LLG) and Limited Liability Partnership (LLP))

 

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 1
Case 21-32933 Document1 Filed in TXSB on 09/03/21 Page 2 of 4

County Investment L.P.

Name

Debtor

 

Case number (i knows,

 

A. Check one:

) Health Care Business (as defined in 11 U.S.C. § 101(27A))
| Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
[) Railroad (as defined in 11 U.S.C. § 101(44))

IX) Stockbroker (as defined in 11 U.S.C. § 101(53A))
I Commodity Broker (as defined in 11 U.S.C. § 101(6))
Cc) Clearing Bank {as defined in 11 U.S.C. § 781(3))
None of the above

B. Check all that apply:

LJ Tax-exempt entity (as described in 26 U.S.C. § 501)

J investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)

[J Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))
BU AU ee Ne US eel PE eS Sg RE ae oA

= stepce
C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
See http:/Amww.naics.com/search/ .

7. Describe debtor’s business

     

ee eR RRC

  
 

 

5311
8. Under which chapter of the = Check one:
Bankruptcy Code is the C1) Chapter 7
debtor filing? C1 chapter 9

Chapter 11. Check alf that apply:

(1 The debtor is a small business debtor as defined in 11 U.S.C, § 101(51D), and its
aggregate noncontingent liquidated debts (excluding debts owed to insiders or
affiliates) are less than $2,725,628. If this sub-box is selected, attach the most

A debtor who is a “small business recent balance sheet, statement of operations, cash-flow statement, and federal
debtor’ must check the first sub- income tax return or if any of these documents do not exist, follow the procedure in
box. A debtor as defined in 11 U.S.C. § 1116(1)(B).
§ 1182(1) who elects to proceed The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate

ub apter 11 noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
whether chart id ane i a less than $7,500,000, and it chooses to proceed under Subchapter V of

Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
statement of operations, cash-flow statement, and federal income tax return, or if
any of these documents do not exist, follow the procedure in 11 U.S.C.

§ 1116(1}(B).

“small business debtor”) must
check the second sub-box.

© A plan is being filed with this petition.

CO Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

CO The debtor is required to file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. File the Affachment fo Voluntary Petition for Non-individuals Filing
for Bankruptcy under Chapter 17 (Official Form 201A) with this form.

CJ The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
12b-2.

F) Chapter 12

 

9. Were prior bankruptcy cases [Jno
filed by or against the debtor
within the last 8 years? Gules. District hen Case number
MM/ DD/YYYY

HH

If more than 2 cases, attach a
separate list. District When Case number
MM/ DD/LYYYY

 

 

 

10. Are any bankruptcy cases FI No
ending or being filed by a __ : ve
aeeinews partner onan (ives. Debtor Massood Danesh Pajooh Relationship Manager of GP & Limit
affiliate of the debtor? District SOuthern District of Texas When 09/03/2021
List all cases, If more than 1, MM / DD /YYYY
attach a separate list. Case number, if known

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2
Case 21-32933 Document1 Filed in TXSB on 09/03/21 Page 3 of 4

County Investment L.P.
Name

Debtor

 

Case number (i known)

 

11. Why is the case filed in this = Check alf that apply:
district? . . . . oa ge
CL) Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days

immediately preceding the date of this petition or for a longer part of such 180 days than in any other
district.

A bankruptcy case concerning debtor's affiliate, genera! partner, or partnership is pending in this district.

12. Does the debtor own or have No
possession of any real
property or personal property
that needs immediate
attention?

(Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
Why does the property need immediate attention? (Check ail that apply.)

LI It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

C) It needs to be physically secured or protected from the weather.

LI It includes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
assets or other options).

Ct Other

 

Where is the property?
Number Street

 

 

City State ZIP Code

Is the property insured?
C] No

L) Yes. Insurance agency

 

Contact name

 

Phone

 

 

Statistical and administrative information

 

43. Debtor’s estimation of Check one:

available funds Funds will be available for distribution to unsecured creditors.

LJ) After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors,

 

 

. 1-49 C1) 1,000-5,000 C} 25,001-50,000
14. Estimated number of O 50-99 Q 5,001-10,000 Q 50,001-100,000
creditors C) 100-199 Q) 10,001-25,000 QO) More than 100,000
LJ 200-999
; $0-$50,000 L) $1,000,001-$10 million CL.) $500,000,001-$1 billion
18. Estimated assets 2 $50,001-$100,000 C) $10,000,001-$50 million C) $1,000,000,001-$10 billion
C $100,001-$500,000 C2) $50,000,004-$100 million Q) $10,000,000,001-$50 billion
OQ $500,001-$1 million UO $100,000,001-$500 million C) More than $50 billion

 

Official Form 201 Voluntary Petition for Non-individuals Filing for Bankruptcy page 3
Case 21-32933 Document 1 Filed in TXSB on 09/03/21 Page 4 of 4

County Investment L.P.

 

 

 

Debtor Case number (i known)
Name
; oo Q) $0-$50,000 $1,000,001-$10 million (J $500,000,001-$1 billion
16, Estimated liabilities L $50,001-$100,000 O) $10,000,004-$50 million Q) $1,000,000,001-810 billion
C) $100,001-$500,000 LJ $50,000,001-$100 million CL) $10,000,000,001-$50 billion
CJ $500,001-$1 million C) $100,000,001-$500 million (J More than $50 billion

 

| Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
authorized representative of

debtor petition.

| have been authorized to file this petition on behalf of the debtor.

| have examined the information in this petition and have a reasonable belief that the information is true and
correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executed on 09/03/2021

MM /DD/YYYY

 

X AD Oars Massood Danesh Pajooh
Signature of autforized representative of debtor Printed name

Title Manager

=e" [
18. Signature of attorney xX enc AML ne 09/03/2021

7
Signature of attorney for debtor MM /DD /YYYY

 

 

Leonard Simon
Printed name

Pendergraft & Simon LLP

 

 

 

 

 

 

Firm name

2777 Allen Parkway Suite 800

Number Street

Houston TX 77019

City State ZIP Code

713-528-8555 lsimon@pendergraftsimon.com
Contact phone Email address

18387400 TX
Bar number State

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4
